  Case 14-02585         Doc 70      Filed 10/12/18 Entered 10/12/18 14:34:12                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 14 B 02585
                                                CHAPTER 13
Gilbert B Izzo Jr
Debbie J Izzo                                   JUDGE CAROL A DOYLE

         DEBTORS                                NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: SHELLPOINT MORTGAGE SERVICING



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

12         33       XXXXXX7825                                $9,017.56        $9,017.56    $9,017.56

Total Amount Paid by Trustee                                                                $9,017.56


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtors


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 14-02585        Doc 70      Filed 10/12/18 Entered 10/12/18 14:34:12              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 14-02585-CAD


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 12th day of October, 2018.


Debtor:                                         Attorney:
Gilbert B Izzo Jr                               DANIEL J WINTER
Debbie J Izzo                                   53 W JACKSON BLVD #718
2740 W 90th St                                  CHICAGO, IL 60604
Evergreen Park, IL 60805                        via Clerk's ECF noticing procedures

Creditor:                                       Creditor:
SHELLPOINT MORTGAGE                             TCF NATIONAL BANK
SERVICING                                       % DAVID T COHEN
PO BOX 10675                                    10729 WEST 159TH
GREENVILLE, SC 29603                            ORLAND PARK, IL 60467

ELECTRONIC SERVICE - United States Trustee


Date: October 12, 2018                                       /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
